Citation Nr: 0001355	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-31 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from February 1987 to 
April 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 1996, a statement of the 
case was issued in July 1996, and a substantive appeal was 
received in August 1996.  The case was remanded in April 1998 
for a Board hearing at the RO.  Such a hearing was conducted 
in August 1999, and a transcript of that hearing is of 
record.  Subsequent to the August 1999 Board hearing, 
additional evidence was received with a written waiver of 
preliminary RO consideration. 


FINDING OF FACT

The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran's 
current left knee disability is related to an inservice 
injury. 


CONCLUSION OF LAW

Left knee disability was incurred during the veteran's period 
of active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

After reviewing the evidence, the Board must conclude that 
the veteran's claim is well-grounded.  There are medical 
diagnoses of current left knee disability in the form both 
private and VA medical records.  The veteran's bare assertion 
regarding inservice left knee is not only accepted as true 
for well-grounded purposes, but the service medical records 
clearly document the claimed injury.  Finally, the Board 
notes that the record includes a March 1966 letter from J. 
Otis Williams, D.C. which (under one interpretation) appears 
to relate the veteran's current left knee disability to an 
inservice injury in 1988. 

Turning to the merits, the Board acknowledges service medical 
record entries on various occasions from September 1987 to 
April 1988 which show complaints and treatment for left knee 
symptoms which, at least on one occasion, the veteran 
attributed to an inservice football injury.  The Board notes 
that the veteran's testimony was also to the effect that he 
played football while in service.  The left knee problems 
during service were variously described by medical personnel 
as left knee contusion and strain.  While the service medical 
records include references to surgical removal of a bone chip 
in 1976 (prior to service), it is not clear whether this 
reference pertained to the left knee or the right knee as it 
appears to be noted as history for problems with both knees.  
At any rate, the veteran's lower extremities were clinically 
evaluated as normal on entrance examination. 

The veteran's lower extremities were also clinically 
evaluated as normal on discharge examination in November 
1988.  Post-service medical records show that the veteran was 
seen in late 1994 by J. Otis Williams, D.C. for left knee 
problems.  As already noted, the record includes a March 1996 
letter from Dr. Williams which includes the comment that the 
veteran had been under his care "for treatment of a left 
knee injury related to the military in 1988."  Although not 
clear, one interpretation of this statement is that Dr. 
Williams believes that that veteran's left knee disability is 
linked to the inservice injuries.  

The Board notes here that although the veteran has been 
examined at a VA Medical Center on two occasions in 
connection with this particular claim, the VA Medical Center 
has not followed through with the RO's express requests with 
regard to either examination.  In 1997, the RO requested an 
examination of the left knee, but the VA Medical Center 
instead examined the right knee.  In August 1999, the RO 
requested an examination of the left knee to include an 
opinion as to whether or not any left knee disability is 
related to inservice injuries.  The veteran's left knee was 
examined in September 1999, but no opinion as to etiology was 
rendered.  

The Board is this left with a record which shows a current 
chronic left knee disability, clear evidence of inservice 
left knee injuries, and one private medical opinion which 
marginally supports a finding that the current disability is 
related to the inservice injuries.  On the other hand, there 
is no clear evidence of a continuity of symptomatology other 
than the veteran's sworn testimony to the effect that he 
self-treated his left knee for several years after service.  
However, it should be emphasized that while medical evidence 
of a link to service is necessary to well-ground a claim, 
when looking to the merits, the Board is not limited to 
consideration of medical evidence.  In that regard, 
applicable regulations do not require that a veteran must 
establish entitlement to service connection through medical 
records alone.  Triplette v. Principi, 4 Vet.App. 45, 49 
(1993).

After reviewing the evidence currently of record, the Board 
is compelled to conclude that the record as it now stands 
demonstrates a state of equipoise between the negative and 
the positive evidence on the question of whether the 
veteran's current left knee disability is related to his 
documented inservice left knee injuries.  In such a case, the 
benefit of the doubt is resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
entitlement to service connection for left knee disability is 
warranted.


ORDER

Entitlement to service connection for left knee disability is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

